DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10261991 in view of Shaw (USPN 7346492, hereinafter referred to as Shaw) in view of Piccirillo (USPN 789125, hereinafter referred to as Piccirillo).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.

Claims of the patent				Claims of the application
1. A system for imposing a dynamic sentiment vector to an electronic message based on a coordinate-based value spectrum, the system comprising: 

a parsing module; 
a coordinate-based sentiment value spectrum comprising one positive to negative-scaled axis and one perpendicular active to passive scaled axis forming a two-dimensional plot of a sentiment value along a positive to negative line (positivity correlate) and an active to passive line (activity correlate); and 
a program executable by the processor and configured to: receive a text input comprising message content from the electronic computing device; parse, at the parsing module, the message content comprised in the text input for emotionally charged language, wherein the parsing module further comprises a semantic layer configured to recognize natural language syntax for conversion into a standardized lexicon; 
based on the emotionally charged language, plot a sentiment value as a point on the coordinate-based sentiment value spectrum for the text input, wherein the plotted point reflects a two-dimensional sentiment value along the two correlates of positivity and activity for said text input; and, 
based on the plotted two-dimensional sentiment value, impose a dynamic sentiment vector, corresponding to the plotted two-dimensional sentiment value, the imposed dynamic sentiment vector rendering a sensory effect on the message content designed to convey a corresponding dynamic sentiment based on the positivity correlate and the activity correlate. 
see rejection of claims 11 and/or 24 below).
Piccirillo (USPN 789125) teaches analyzing the text using a plot model to determine an emotion in the text (see rejection of claim 24 below).
Therefore, the combination of the patent, Shaw, and Piccirillo teaches the claims of the application.



    2. The system of claim 1, wherein the sensory effect rendered by the sentiment vector includes one of color change of a component of the message content, change in text font of a component of the message content, audio effect, haptic effect, and graphical addition to the message content. 
3. The system of claim 1: wherein the parsing module further comprises a heuristic layer configured to recognize at least one of shorthand script, symbol, and emotional icon for conversion into a standardized lexicon; and wherein the sentiment vector generator is further configured to: convert, at the parsing module, the message content comprised in the text input received from the electronic computing device into converted text in the standardized lexicon; and parse, at the parsing module, the converted text for emotionally-charged language. 
4. The system of claim 1, further comprising a neural network communicatively coupled to 


5. The system of claim 1: wherein the parsing module further comprises a reference library of emotionally-charged language; and wherein the sentiment vector generator is further configured to: perform a referencing of the emotionally-charged language with the library of emotionally-charged language; and generate a sentiment value from the dynamic sentiment value spectrum for the text input based on the referencing of the emotionally-charged language with the library of emotionally-charged language. 
  6. The system of claim 1, wherein the sentiment vector imposed to the text input is a voice accompaniment. 
7. The system of claim 1, wherein the text input is one of a SMS, text, e-mail, social media post, and enterprise-level workflow automation tool messages. 






9. The system of claim 8, wherein the recipient context is an aggregate of at least one of social media data, IoT data, wearable device data, genetic profile data, and stress data of the intended recipient. 
10. The system of claim 1, wherein the sentiment vector generator is further configured to: generate sender context associated with the particular user; and based at least in part on the emotionally-charged language and the sender context, generate a sentiment value from the dynamic sentiment value spectrum for the text input. 
11. The system of claim 10, wherein the sender context is an aggregate of at least one of social media data, IoT data, wearable device data, genetic profile data, and stress data of the particular user. 
12. The system of claim 1: wherein the electronic computing device further comprises a sensor configured to capture sensor data including at least one of a facial expression, gesture, eye-gaze, respiration rate, heart rate, cortisol level, and motion of the particular user; and wherein the sentiment vector generator is further configured to generate a sentiment value from the dynamic sentiment value spectrum for the text input based at least in part on the 
Claims 13-23 are similar in scope to claims 1-12 above.



a parsing module; 

a coordinate-based sentiment value spectrum comprising one positive to negative-scaled axis and one perpendicular active to passive scaled axis forming a two-dimensional plot of a sentiment value along a positive to negative line (positivity correlate) and an active to passive line (activity correlate); 

a program executable by the processor and configured to: receive a text input comprising message content from the electronic computing device; parse, at the parsing module, the message content comprised in the text input for emotionally charged language, wherein the parsing module further comprises a semantic layer configured to recognize natural language syntax for conversion into a standardized lexicon;  MOSK-POO lB NON-PROVISIONAL PATENT APPLICATION 

based on the emotionally charged language, plot a sentiment value as a point on the coordinate-based sentiment value spectrum for the text input, wherein the plotted point reflects a two-dimensional sentiment value along the two correlates of positivity and activity for said text input; 

based on the plotted two-dimensional sentiment value, select at least one EMS from a plurality of EMS in the EMS store, said selected EMS indicating at least one of a feeling, sensation, type of discomfort, mood, mental state, emotional condition, or physical status of a first user; the message prescriber delivering at least a first message (digital therapeutic) personalized to the first user to at least a second user based on at least one 
























2. The system of claim 1: wherein the parsing module further comprises a heuristic layer configured to recognize at least one of shorthand script, symbol, and emotional icon for conversion into a standardized lexicon; and wherein the sentiment vector generator is further configured to: MOSK-POO lB NON-PROVISIONAL PATENT APPLICATIONconvert, at the parsing module, the message content comprised in the text input received from the electronic computing device into converted text in the standardized lexicon; and parse, at the parsing module, the converted text for emotionally-charged language.  




4. The system of claim 1, wherein the parsing module further comprises a reference library of emotionally-charged language; and wherein the sentiment vector generator is further configured to: perform a referencing of the emotionally-charged language with the library of emotionally-charged language; and generate a sentiment value from the dynamic sentiment value spectrum for the text input based on the referencing of the emotionally-charged language with the library of emotionally-charged language.  





5. The system of claim 1, wherein the text input is at least one of a SMS, text, e-mail, social media post, text converted from voice, or enterprise-level workflow automation tool message from the first user that is either overlaid with a sentiment vector (vectorized message) based on the plotted sentiment value and delivered at least one of before, after, or concurrently with the first message to at least the second user or not vectorized and delivered at least one of before, after, or concurrently with the first message to the second user.  




7. The system of claim 6, wherein the recipient context is an aggregate of at least one of social media data, IoT data, wearable device data, genetic profile data, and stress data of the at least second user.  

8. The system of claim 1, wherein the sentiment vector generator is further configured to: 
   generate sender context associated with the first user; and based on at least one of the emotionally-charged language and the sender context, generate a sentiment value from the dynamic sentiment value spectrum for the text input.  

9. The system of claim 8, wherein the sender context is an aggregate of at least one of social media data, IoT data, wearable device data, genetic profile data, and stress data of the first user.  

10. The system of claim 1, wherein the electronic computing device further comprises a sensor configured to capture sensor data including at least one of a facial expression, gesture, eye-gaze, respiration rate, heart rate, cortisol level, and motion of the particular user; and wherein the sentiment vector generator is further configured to generate a sentiment value from the dynamic sentiment value spectrum for the text input based on at least one of the 

Claims 11-30 are similar in scope to claims 1-10 above. 




Claims 11-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16239138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims of co-pending application		Claims of the instant application
1. A system for delivering a digital therapeutic based on a user-mapped emotional or mental state (EMS), said system comprising of: a mood map; a message prescriber; a processor coupled to a memory element stored with instructions, said processor when executing said memory-stored instructions, configure the system to cause: a coordinate-based sentiment value spectrum (mood map) displayed, comprising one positive to negative-scaled axis and one perpendicular active to passive scaled axis forming a two-dimensional plot of a sentiment value along a positive to negative line (positivity correlate) and an active to passive line (activity correlate); at least one user-plotted point on the displayed mood map to reflect a two-dimensional EMS (dynamic EMS) along the 


2. The system of claim 1, wherein the primary-level messages contain at least one of a text, image, sound, video, art asset, suggested action or recommended behavior.  
3. The system of claim 1, further comprising a personalized secondary-level message delivered to the user based on the user response to the delivered primary-level message, whereby the user response is a measure of at least one of a reaction, compliance, engagement, or interactivity with the delivered primary-level message.  

4. The method of claim 3, wherein the user response to at least the primary-level message is tracked by at least one of an on-board or off-board camera or sensor.  





5. The system of claim 3, wherein the user response to at least the primary-level message is tracked based on at least one of a compliance or performance to at least one of a cognitive or physical task request. 
 
6. The system of claim 1, wherein any one of the message pushes a battery of at least one of a physical or cognitive tasks and based on 


7. The system of claim 1, wherein any one of the message is a suggested action for at least one of a payment option, scheduler option, exchange option, gift option, donate option, or volunteer option.  

8. The system of claim 1, wherein the mood map or an EMS store assigns an indication score or color-coded range to further convey severity to the dynamic EMS.  

9. The system of claim 1, wherein message types correspond to EMS types found in an EMS store.  
10. The system of claim 1, wherein message types correspond to EMS types based on scored or color-coded aspects.  

11. The system of claim 1, wherein any one of the message assigned and pushed are by machine learning aspects.  

12. The system of claim 1, wherein at least one of the message or EMS types are shared to others in network or out of network.  


13. The system of claim 1, wherein any one of the message for actions suggested or behaviors recommended are supported by at least one credentialed EMS expert.  

Claims 14-33 are similar in scope as the above claims.


















13. The system of claim 11, wherein the second user response to at least the first message is tracked by at least one of an on-board camera or sensor.  
14. The system of claim 11, wherein the second user response to at least the first message is tracked by at least one of an off-board camera or sensor.  

15. The system of claim 11, wherein the second user response to at least the first message is tracked based on at least one of a compliance or performance to at least one of a cognitive or physical task request.  

16. The system of claim 11, wherein the first message pushes at least one of a physical or cognitive task and based on compliance or 

12. The system of claim 11, wherein the suggested action further comprise at least one of a payment option, scheduler option, exchange option, gift option, donate option, or volunteer option.  

17. The system of claim 11, wherein message types are matched to EMS type based on scored or color-coded indications of EMS severity.  








18. The system of claim 11, wherein message types are assigned and pushed by machine learning aspects.  

19. The system of claim 11, wherein at least one of the message types or EMS types are shared to others in network or out of network.  






Claims 21-30 are similar in scope as the above claims. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 recites the limitation "the second user response" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner interprets this limitation as a response from the second user.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 15-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (USPN 7346492, hereinafter referred to as Shaw) in view of Piccirillo (USPN 7891125, hereinafter referred to as Piccirillo).

Regarding claim 11, Shaw discloses a system for delivering a digital therapeutic, specific to an emotional or mental state (EMS) parsed from an electronic message, the system comprising: 
col. 16, lines 1-34, “processor”, “server” and “communication networks”, and “…transmits or receives the computer-mediated communications …”); 
said processor (col. 16, lines 1-34, “processor”) comprising: 
an EMS store (col. 14, lines 38-67; also see database 18 in figure 8);
a message prescriber (figure 8, report & warning generator 26); 
a parsing module (figure 8, parser 16; also see col. 16, lines 44-67); 
a program executable by the processor and configured to:  MOSK-POO lB NON-PROVISIONAL PATENT APPLICATION 
receive a text input comprising message content from the electronic computing device (figure 8, text input 14); 
parse, at the parsing module, the message content comprised in the text input for emotionally charged language (figure 8, parser 16; also see col. 16, lines 34-67; also see col. 20, lines 23-67; analyzing keywords), wherein the parsing module further comprises a semantic layer configured to recognize natural language syntax for conversion into a standardized lexicon (col. 17, line 58 to col. 18, line 21; “… psychological profiling algorithm measures the psychological and typically emotional state of the author especially with regard to anger, fear, depression and anxiety” indicates analysis and classification of the message to anger, fear, depression or anxiety); 
based on the emotionally charged language, assign a sentiment value and select at least one EMS for said text input (col. 17, line 58 to col. 18, line 21; “… psychological profiling algorithm measures the psychological and typically emotional state of the author especially with regard to anger, fear, depression and anxiety”; col. 20, lines 23-38, “… generate a total score of all words determined within this category”; col. 21, lines 4-48, “generate a total score”; “conversion into a standardized lexicon” is equivalent to classification of the message to a particular class, such as anger, fear, depression and anxiety); 
the message prescriber delivering at least a first message (digital therapeutic) to at least a second user based on at least one of a stored message coupled to the selected EMS (figure 8, report & warning generator 26; also see col. 17, lines 32-57; col. 18, liens 22-61; col. 19, lines 36-47); and 
wherein the at least first message comprises at least one of a text, image, sound, video, art asset, suggested action or recommended behavior (figure 8, report & warning generator 26; also see col. 17, lines 32-57; col. 18, liens 22-61; col. 19, lines 36-47).  
Shaw fails to explicitly disclose, however, Piccirillo teaches that the delivered first message (digital therapeutic) is personalized to the first user (col. 15, lines 50-67).
Since Shaw and Piccirillo are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the know technique of imparting a personalized message.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique 

Regarding claims 12, 15-20, and 22-23, Shaw further discloses the system of claim 11, wherein the suggested action further comprise at least one of a payment option, scheduler option, exchange option, gift option, donate option, or volunteer option (col. 21, line 49 to col. 22, line 52; providing the user corrective options “much in the same way a spell or grammar checker is used”); wherein the second user response to at least the first message is tracked based on at least one of a compliance or performance to at least one of a cognitive or physical task request (col. 21, line 49 to col. 10, line 67, allowing user to make corrective action and keep analyzing the changes and recommending corrective actions; also see details in col. 30-31; and expert or health professional is recommending actions to be taken by the user); wherein the first message pushes at least one of a physical or cognitive task (col. 21, line 49 to col. 22, line 52, in “self-monitoring” embodiment, corrective action is recommended to the user) and based on compliance or performance by the second user, push at least one of a text input, vectorized message, mood map, or a follow up message (col. 10, line 63 to col. 11, line 12, a professional reviewing the data and determine whether to what actions should be taken, such as “if a warning should be given”); wherein message types are matched to EMS type based on scored or color-coded indications of EMS severity (col. 20, lines 23-54 and col. 21, lines 4-48; emotional state is identified based on “total score”); wherein message types are assigned and pushed by machine learning aspects (col. 17, line 58 to col. 18, line 21; “… psychological profiling algorithm measures the psychological and typically emotional state of the author especially with regard to anger, fear, depression and anxiety”; col. 20, lines 23-38, “… generate a total score of all words determined within this category”; col. 21, lines 4-48, “generate a total score”; col. 22, lines 53-67, learning by utilizing the computer-mediated communications to “improve the validity of assessment of the author through use of additional data”); wherein at least one of the message types or EMS types are shared to others in network or out of network (col. 18, lines 47-61, report to a qualified professional; “The on-call specialist may be provided access to the database and statistical module 18 to conduct further analysis of the data generated the warning and to make further recommendations”); wherein the at least second user receives at least one of a text input, vectorized message, EMS, or mood map based on the parsed electronic messageMOSK-POO lB NON-PROVISIONAL PATENT APPLICATION from the first user either in tandem, before, or after the first message from the first user (col. 18, lines 47-61, report to a qualified professional; col. 19, lines 36-47, report to the “author’s supervisor”); wherein the first user receives at least one message from the second user in response to at least one of a text input, vectorized message, EMS, mood map, engagement or compliance to at least one of the first users text input, vectorized message, EMS, mood map, or first message (col. 10, line 63 to col. 11, line 12, a professional reviewing the data and determine whether to what actions should be taken, such as “if a warning should be given”); wherein the text input is at least one of a SMS, text, e-mail, social media post, text converted from voice, or enterprise-level workflow automation tool message from the first user that is not vectorized and delivered at least one of before, after, or concurrently with at least the first message to at least the second user (figure 8, input 14).  


Claims 13-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Piccirillo, and further in view of Voss et al. (USPG 2017/0319123, hereinafter referred to as Voss).

Regarding claims 13-14 and 21, Shaw fails to explicitly disclose, however, Voss teaches wherein the second user response to at least the first message is tracked by at least one of an on-board camera or sensor (figure 1, onboard camera or sensor 103; also see paragraphs 59-61 for built-in camera or sensor; paragraphs 62 and 64, camera captures responses from other people, such as a caregiver); wherein the second user response to at least the first message is tracked by at least one of an off-board camera or sensor (figure 2, off-board camera or sensor 201 is separate from the processing device; paragraphs 62 and 64, camera captures responses from other people, such as a caregiver); and wherein the at least second user receives at least a second message from the first user based on at least one of a similarity to the first message or the at least second users response to the first message from the first user (paragraph 68, giving feedback to the user about social cues or give suggestions for how to respond to certain social cues or situations; paragraphs 93 and 102, the system can ask the caregiver (second message to second user) to “review” the recording; also paragraph 105, asking the user “whether various instances were classified correctly”).  
Since Shaw and Voss are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using camera or sensor to track responses.  One of ordinary skill in the art would have recognized that .

Claims 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Gou et al. (USPG 2015/0213002, hereinafter referred to as Gou), and further in view of Piccirillo.

Regarding 24, Shaw discloses a method for delivering a digital therapeutic, specific to an emotional or mental state (EMS) parsed from an electronic message, said method comprising the steps of: 
parsing the message content comprised in the text input for emotionally charged language (see claim 11); 
delivering at least one of at least a first message (digital therapeutic) to at least a second user based on at least one of a stored message coupled to the selected EMS or delivering the text input overlaid with a sentiment vector based on the parsed electronic message from the first user before, after, or concurrently with the first message from the first user to the second user (see claim 11); and 
wherein the at least first message comprises at least one of a text, image, sound, video, art asset, suggested action or recommended behavior (see claim 11).  
Shaw fails to explicitly disclose, however, Gou teaches plotting a sentiment value as a point on a coordinate-based sentiment value spectrum for the text input, wherein the plotted point reflects a multi- dimensional sentiment value along at least two paragraphs 20-21, “Emotion detection 120 is performed by the emotion summarization logic 104 on the reduced social media word set 116 using the semantic model 106 to extract personal emotion states 122.  In an embodiment, the semantic model 106 is an integration of numeric emotion measurements and semantic categories, for instance, a combined valance (or pleasure), arousal, dominance (VAD) emotion model and an emotion category model as further described herein.”; also “method of extracting and defining words for emotion detection is as follows.  Let s.sub.i be the ith mood in an emotion category model.  N.sub.i denotes the number of occurrences of emotional words for mood s.sub.i (based on the lexicon), and N denote the total number of words in a sample (e.g., a "tweet") of the social media data 110.  Thus, the score m.sub.i for emotional mood s.sub.i is then N.sub.i/N. Repeating or sharing of data from another user can be excluded when computing such lexicon-based emotion, since the words are generated by another user.  A dimensional representation of emotion can be estimated by averaging valence, arousal and dominance values (the PAD model) of the emotional words in that appeared in the lexicon.  Therefore, the emotion information can be represented by two emotion score vectors, including: an emotion category model vector M: (m.sub.1, m.sub.2, .  . . , m.sub.8) and a PAD/VAD emotion model vector P: (v, a, d)”; the model is represented as a plot 204 in figure 2; the input word vector is mapped or plotted to the model represented as a plot in figure 2 to determine a sentimental value or emotion for the input word vector); selecting at least one EMS from a plurality of EMS, said selected EMS indicating at least one of a feeling, sensation, type of discomfort, mood, mental state, emotional condition, or physical see paragraphs 21-22 as discussed above; the model is represented as a plot 204 in figure 2; the input word vector is mapped or plotted to the model represented as a plot in figure 2 to determine a sentimental value or emotion for the input word vector).
Since Shaw and Gou are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the know technique of mapping or plotting the input word vector to the plot model in order to determine a sentimental value or emotion for the text.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
The modified Shaw still fails to explicitly disclose, however, Piccirillo further teaches that the delivered first message (digital therapeutic) is personalized to the first user (col. 15, lines 50-67).
Since the modified Shaw and Piccirillo are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to impart a personalized message.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

see claim 22 above); wherein the first user receives at least one of the text, vectorized message, mood map, or EMS in tandem, before, or after the message from the second user (col. 10, line 63 to col. 11, line 12, a professional reviewing the data and determine whether to what actions should be taken, such as “if a warning should be given”; also see claim 22 above); wherein the user has the option to waive at least one of the message, text input, vectorized message, mood map, or EMS for delivery (col. 22, lines 3-16; “option to select or eliminate …” ; col. 23, lines 30-35, “… results are delivered to the user in a format selected and programmed by the user … the user may select indices of preselected psychological characteristics … ”; and col. 17, lines 51-57); wherein the user has the option to choose at least one message for delivery to the other user from a plurality of candidate messages (col 23, lines 30-35, “… results are delivered to the user in a format selected and programmed by the user … the user may select indices of preselected psychological characteristics … ”; and col. 17, lines 51-57); wherein the message is at least one of a digital content for display on a computing device, mobile device, smart watch or an audio content for playback on a computing device, mobile col. 27, lines 6-12, displaying “emotional tone” associated with the input text).

Allowable Subject Matter
Claims 1-10 are allowable over the prior art on record and will be allowed when the double patenting issue is resolved.  In this communication, examiner discusses the similarities between the prior art and the instant invention.  Independent claim 1 includes allowable subject matters that was already discussed in a co-pending application, now became US patent.  For details, refer to USPG 15702555.  Specifically, the prior art on record, individually or in combination, fail to explicitly disclose the combination of the limitations regarding: a coordinate-based sentiment value spectrum comprising one positive to negative-scaled axis and one perpendicular active to passive scaled axis forming a two-dimensional plot of a sentiment value along a positive to negative line (positivity correlate) and an active to passive line (activity correlate); based on the emotionally charged language, plot a sentiment value as a point on the coordinate-based sentiment value spectrum for the text input, wherein the plotted point reflects a two-dimensional sentiment value along the two correlates of positivity and activity for said text input; based on the plotted two-dimensional sentiment value, select at least one EMS from a plurality of EMS in the EMS store.  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Merkoski et al. (USPG 2020/0250220) teach a method for enhancing user interaction with content using emotional and conceptual content.  Smith et al. (USPG 2017/0235830) teach a method for adjusting sentiment scoring for online content using baseline attitude of content author.  Ghosh et al. (USPG 2013/0103385) teach a method for performing sentiment analysis.  Ebersman et al. (US 2015/0220774) teach a method for analyzing ideogram for capturing expression.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HUYEN X VO/Primary Examiner, Art Unit 2656